ACCEPTED
                                                                               01-14-00687-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         8/25/2015 11:08:26 AM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK



                        01-14-00687-CV
                       _______________                        FILED IN
                                                       1st COURT OF APPEALS
                            IN THE                         HOUSTON, TEXAS
                FIRST COURT OF APPEALS                 8/25/2015 11:08:26 AM
                    HOUSTON, TEXAS                     CHRISTOPHER A. PRINE
                                                                Clerk
                     _______________
 THE BETTER BUSINESS BUREAU OF METROPOLITAN HOUSTON,
     INC., THE BETTER BUSINESS BUREAU OF METROPOLITAN
   HOUSTON EDUCATION FOUNDATION, DAN PARSONS, CHRIS
CHURCH, CHURCH ENTERPRISES, INC., GARY MILLESON, RONALD
  N. MCMILLAN, D’ARTAGNAN BEBEL, MARK GOLDIE, CHARLIE
                HOLLIS, AND STEVEN LUFBURROW,
                                         Appellants,
                              v.
 JOHN MOORE SERVICES, INC. AND JOHN MOORE RENOVATION,
                          LLC,
                                         Appellees.
                       _______________
                     On Appeal from the
                 269th Judicial District Court
                    Harris County, Texas
                  Cause Number 2013-76215
                      _______________

  PARTIES’ MOTION FOR EXTENSION OF TIME TO COMPLETE
                       MEDIATION
                     _______________
                                                         LORI HOOD
                                                 BOBBIE L. STRATTON
              Baker Donelson Bearman Caldwell & Berkowitz, P.C.
                                1301 McKinney Street, Suite 3700
                                          Houston, Texas 77010
                                      Telephone: (713) 650-9700
                                       Facsimile: (713) 650-9701
                                   ATTORNEYS FOR APPELLEES
TO THE HONORABLE COURT OF APPEALS:

        The parties’ notify the Court that, due to serious personal issues involving

counsel for John Moore Services, Inc. and John Moore Renovation, LLC,

mediation was unable to be conducted on August 17, 2015 as previously advised.

The parties have rescheduled mediation for September 22, 2015. Mediation will

still be conducted with Elaine Block.

        The parties ask the Court to extend the deadline to complete mediation until

after September 22, 2015.


                                                    Respectfully submitted,

                                                    /s/ Bobbie L. Stratton
                                                    Lori Hood
                                                    Texas State Bar No. 09943430
                                                    Bobbie L. Stratton
                                                    Texas State Bar No. 24051394
                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ, PC
                                                    1301 McKinney, Suite 3700
                                                    Houston, Texas 77010
                                                    Telephone: (713) 650-9700
                                                    Facsimile: (713) 650-9701

                                                    ATTORNEYS FOR APPELLEES




Parties’ Motion for Extension of Time to Complete Mediation                        Page 2 of 4
                                                    /s/ Lauren B. Harris
                                                    Lauren B. Harris
                                                    Texas State Bar No. 02009470
                                                    Jeffrey R. Elkin
                                                    Texas State Bar No. 06522180
                                                    Susan K. Hellinger
                                                    Texas State Bar No. 00787855
                                                    M. Harris Stamey
                                                    Texas State Bar No. 24060650
                                                    PORTER HEDGES LLP
                                                    1000 Main Street, 36th Floor
                                                    Houston, Texas 77002
                                                    Telephone: (713) 226-6624
                                                    Facsimile: (713) 226-6224

                                                    ATTORNEYS FOR APPELLANTS




Parties’ Motion for Extension of Time to Complete Mediation                        Page 3 of 4
                               CERTIFICATE OF SERVICE

      I hereby certify that on August 25, 2015, a true and correct copy of the
foregoing was served by electronic service, as follows:

Lauren B. Harris
Jeffrey R. Elkin
Susan K. Hellinger
M. Harris Stamey
Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002



                                                     /s/ Bobbie L. Stratton
                                                    Bobbie L. Stratton




Parties’ Motion for Extension of Time to Complete Mediation                   Page 4 of 4